MERWIN, J.,
(dissenting.) I am not prepared to concur in the .opinion of the presiding justice. The retainer under which plaintiff claims was by the committee, and he is, I think, chargeable with notice of the extent of their powers. Martin v. Farnsworth, 49 N. Y. 558. He knew that the interest of the different companies in the litigation was not equal, if the respondent knew afterwards that plaintiff performed services for the common benefit, it had a right to believe that he was doing it under such authority as the committee had a right to give, and under the arrangement for payment as provided for when the committee was appointed. That being so, the authorities as to implied ratification would not apply. The arrangement between the companies did not authorize a joint liability. Insurance Co. v. Treadwell, 108 U. S. 361, 2 Sup. Ct. 772. The plaintiff had a right to be paid, '.but not on the basis of a joint liability. The respondent was not, . I think, liable for the whole. I therefore dissent.